PER CURIAM.
We find no error in the trial court’s denial of appellant’s motion to suppress and therefore affirm the judgment adjudicating him guilty of possession of marijuana and methaqualone. However, the single sentence of three years on both counts is an illegal general sentence and violates section 775.021, Florida Statutes (1979). Fundak v. State, 362 So.2d 295 (Fla.2d DCA 1978); Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975); Darden v. State, 330 So.2d 750 (Fla.2d DCA 1976). Accordingly, the sentence is vacated and the cause remanded for resentencing.
SCHEB, C. J., and BOARDMAN and OTT, JJ., concur.